UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-152050 MOGGLE, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 35-2327649 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 15 West Highland Avenue Philadelphia, PA 19118-3322 (Address of Principal Executive Offices) (Zip Code) (215) 247-5500 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days).YES x NO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulations S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES o NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ Smaller reporting companyý (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES oNOx Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:65,471,422 shares of common stock outstanding at August12, 2011. TABLE OF CONTENTS Page No. PART I FINANCIAL INFORMATION ITEM 1. Financial Statements 3 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 21 ITEM 4. Controls and Procedures 29 PART II OTHER INFORMATION ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 30 ITEM 6. Exhibits 30 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. Moggle, Inc. (A Development Stage Company) CONTENTS PAGE BALANCE SHEETS 4 STATEMENTS OF OPERATIONS 5 STATEMENT OF STOCKHOLDERS' EQUITY 6 7 STATEMENTS OF CASH FLOWS NOTES TO FINANCIAL STATEMENTS 8to 20 3 Moggle, Inc. (A Development Stage Company) Balance Sheets June 30, 2011 December 31, 2010 (Unaudited) (Audited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts Receivable - Prepaid expenses TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT Computer equipment Less:accumulated depreciation OTHER ASSETS Deposit Patents and trademarks, net of accumulated amoritization of $232 and $- - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable and accrued expenses $ $ TOTAL CURRENT LIABILITIES STOCKHOLDERS' EQUITY Preferred stock, $.0001 par value; 2,000,000 shares authorized; none issued and outstanding at June 30, 2011 and December 31, 2010 - - Common stock, $ .0001 par value; 150,000,000 shares authorized; 65,471,422 and 65,371,422 shares issued and outstanding at June 30, 2011 and December 31, 2010 Additional paid in capital Deficit accumulated during the development stage ) ) STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See accompanying notes to financial statements. 4 Moggle, Inc. (A Development Stage Company) Statements of Operations For the period February 11, 2008 (Date of Inception) to June 30, 2011, And For the Three and Six Months Ended June 30, 2011 and 2010 (Unaudited) Three Months Three Months Six Months Six Months Cumulative Ended Ended Ended Ended Since June 30, June 30, June 30, June 30, Inception SALES $ $ $
